ACCEPTED
                                                                                           04-14-00904-cr
                                                                              FOURTH COURT OF APPEALS
                                                                                   SAN ANTONIO, TEXAS
                                                                                    11/13/2015 3:50:25 PM
                                                                                           KEITH HOTTLE
                                                                                                   CLERK

                              No. 04-14-00904-CR

                         IN THE COURT OF APPEALS
                                                                 FILED IN
                FIRST COURT OF APPEALS DISTRICT OF TEXAS  4th COURT OF APPEALS
                              HOUSTON, TEXAS               SAN ANTONIO, TEXAS
                                                          11/13/15 3:50:25 PM
        ____________________________________________________________
                                                                   KEITH E. HOTTLE
                     JOHNATHAN MATTHEW ESCOBEDO,                        Clerk

                                                     Appellant

                                      v.

                            THE STATE OF TEXAS,
                                                     Appellee
______________________________________________________________________________

                     On Appeal from the 81st/218th District Court
                             Atascosa County, Texas
                          Cause Number 13-09-0117-CRA
______________________________________________________________________________

                       STATE’S MOTION FOR EXTENSION
                            OF TIME TO FILE BRIEF
______________________________________________________________________________

                                           Rene M. Pena
                                           District Attorney
                                           81st JUDICIAL DISTRICT OF TEXAS

                                           Marc Ledet
                                           Assistant District Attorney
                                           81st / 218th JUDICIAL DISTRICT OF TEXAS
                                           1327 3RD STREET
                                           Floresville, Texas 78026
                                           Tele: (830) 393-2200
                                           Fax: (830) 393-2205
                                           E-Mail: marcledet@81stda.org
                                           State Bar No. 24002459

                                           Attorneys for the State of Texas
                         STATE’S FIRST MOTION FOR EXTENSION
                                OF TIME TO FILE BRIEF


        The State of Texas, under the authority of Rules 10.5(b) and 38.6(d), Texas Rules

of Appellate Procedure asks the Court to extend time to file the State’s Brief from

NOVEMBER 13, 2015, up to and including NOVEMBER 20, 2015, a period of seven (7)

days.

1.      Appellant was found guilty in Atascosa County, Texas for Murder.

2.      The State’s Brief is presently due on NOVEMBER 13, 2015.

3.      The State of Texas respectfully requests an additional seven (7) days to file its

        brief, that is, an extension of time until November 20, 2015.

4.      Only one previous extension has been requested by the State, and this its second\

        and last extension, is only for 7 days more.

5.      The State of Texas requests this extension based on the following reasons:

        A.     The 81st Judicial District Attorney’s Office covers five (5) counties and

               over two hundred miles. Our office does not have an appellate section.

               All appellate work is done at times when prosecutors are not in court, not

               preparing for trial, or not preparing for grand jury.

        B.     The State was delayed in receiving a copy of Appellant’s brief and also has

               a special Grand Jury scheduled for Monday, November 16, 2106.

        C.     For these reasons, the State asks the Court to grant an extension of thirty

               (30) days to November 13, 2015, within which the State may file its brief

               in this cause.
                                                  Respectfully submitted,

                                                  Rene M. Pena
                                                  District Attorney
                                                  81st JUDICIAL DISTRICT OF TEXAS
                                                  TEXAS BAR NUMBER 00792752


                                                  /S/ MARC LEDET
                                                  Marc Ledet
                                                  Assistant District Attorney
                                                  81st JUDICIAL DISTRICT OF TEXAS
                                                  1327 3RD STREET
                                                  Floresville, Texas 78026
                                                  Telephone (830) 393-2200
                                                  Telecopier (830) 393-2205
                                                  TEXAS BAR NUMBER 24002459


                                                  Attorneys for the State of Texas


                                Certificate of Service

       I hereby certify that the above and foregoing was sent to Richard Langlois, 217
Ardent Grove, San Antonio, TX 78215 on the 13th day of November, 2015 in accordance
with the Texas Rules of Procedure.


                                                  /S/ Marc Ledet